EXHIBIT 10.31

 

 FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE

 

THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL ESTATE AND JOINT
ESCROW INSTRUCTIONS (“Amendment”) is made as of February 7, 2011, by and among
Citibank N.A., a national banking association (“Seller”) and PC Mall, Inc., a
Delaware corporation (“Buyer”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the “Agreement” described
below.

 

Recitals

 

A.          Seller and Buyer, previously entered into that certain Agreement for
Purchase and Sale of Real Estate and Joint Escrow Instructions, dated January 7,
2011 (the “Agreement”). Pursuant to the Agreement, Seller agreed to sell to
Buyer and Buyer agreed to purchase from Seller certain real property and
improvements commonly known as 1940 E. Mariposa Avenue, EI Segundo, California.

 

B.           The parties wish to extend the Closing Date and certain contingency
dates as provided below.

 

Agreement

 

NOW, THEREFORE, for a good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Buyer and Seller hereby agree as
follows:

 

1.           Incorporation of Recitals. The Recitals set forth above are deemed
to be true and accurate in all respects and are hereby incorporated into this
Amendment by this reference.

 

2. Extension of Closing Date. The definition of “Close of Escrow” or “Closing”
is hereby amended and restated in its entirety to ““Close of Escrow” or
“Closing” shall mean the closing of the Escrow contemplated by this Agreement
which shall be the date no later than March 9, 2011.”

 

3.           Extension of Financing and Board Approval Contingencies. In
Sections 5.1.7 and 5.1.8, the date of “February 7, 2011” is hereby extended to
“February 23, 2011 “.

 

4.           No Other Changes. Except as modified by this Amendment, the
Agreement is and shall remain unmodified and in full force and effect. In the
event of any conflict between the terms of the Purchase Agreement and the terms
of this First Amendment, the terms of this First Amendment shall govern and
control.

 

5.           Counterparts; Facsimile Signatures. This Amendment may be executed
in any number of counterparts, and each such counterpart will for all purposes
be deemed an original, and all such counterparts shall constitute one and the
same instrument. Facsimile signatures shall be accepted as original signatures.

 

[Signatures Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

SELLER:

 

Citibank, N.A.

 

a national banking association

 

 

 

 

By:

/s/Kathryn Covert

 

Name:

Kathryn Covert

 

Title:

Vice President

 

 

 

 

BUYER:

 

 

 

 

PC Mall, Inc.,

 

a Delaware corporation

 

 

 

 

By:

/s/Brandon LaVerne

 

Name:

Brandon LaVerne

 

Its:

CFO

 

The changes to the escrow instructions set forth above are hereby acknowledged
and accepted by:

 

 

ESCROW AGENT:

 

 

 

 

Fidelity National Title Company

 

 

 

 

By:

/s/Natalie Priestley

 

Print Name:

Natalie Priestley

 

--------------------------------------------------------------------------------

 